Citation Nr: 0708941	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for facial acne.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-operative residuals of pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for facial acne, 
assigning a 30 percent disability rating, and a pilonidal 
cyst, assigning a 10 percent disability rating.

In December 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In a written statement received at the RO in October 2003, 
the veteran indicated that he was having increased problems 
with cysts of the right foot and left leg.  Also, in August 
2006, he raised a claim for entitlement to service connection 
for degenerative disc and/or joint disease of the lumbar 
spine.  These issues are not properly before the Board at the 
present time, and are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's service-connected facial acne is manifested 
by a cyst at the left angle of the chin with exudation and 
ice pick scarring on the chin.

2.  The veteran's post-operative residuals of pilonidal cyst 
is manifested by a deep scar measuring 4 cm at the widest 
point, about 0.5 cm at the bottom, and about 7 cm long.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for facial acne have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 
(2001 & 2006), 7806 (2001), 7828 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for post-operative residuals of pilonidal cyst have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7819 (2001), Diagnostic Codes 
7801, 7819   (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 491.  

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
does not trigger additional § 5103(a) notice.   Id. at 493.  
While the veteran has not claimed that VA has not complied 
with the notice requirements of the VCAA, § 5103(a) and § 
3.159(b)(1) are no longer applicable in the instant case.  
Service connection was granted in August 2002, disability 
ratings were assigned, and effective dates were established.  
Therefore, the veteran's claims were substantiated as of 
August 2002.  Any error in failing to provide § 5103(a) 
notice could not be prejudicial to the veteran because the 
purpose of §5103(a) notice is to provide notice of what is 
required for the veteran to substantiate his claim, and here, 
his claim has been substantiated.  See Id. (holding that the 
Board does not commit prejudicial error in concluding that a 
VCAA-notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).

Additionally, once a claim for service connection is 
substantiated, VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of a complying rating decision in August 2002 and 
issuance of the August 2003 statement of the case and June 
2006 supplemental statement of the case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations, including in February 2006.  The duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the veteran's claims on 
the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  When a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.



A.  Facial acne

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  

In August 2002, the service-connected facial acne was 
initially evaluated as 30 percent disabling under Diagnostic 
Codes 7899-7806.  The criteria in effect prior to August 30, 
2002 did not have a specific diagnostic code for acne.  As 
such, the RO rated the disability as analogous to eczema 
under Diagnostic Code 7806.  

Under the former criteria of Diagnostic Code 7806, eczema is 
rated as 30 percent disabling where exudation or itching is 
constant, or where there are extensive lesions or marked 
disfigurement.  A 50 percent rating is warranted when there 
is eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806 
(2001).  In addition, the schedular criteria provided for a 
50 percent rating for disfiguring scars of the head, face or 
neck that was complete, or exceptionally repugnant deformity 
of one side of face, or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).

Under the criteria in effect since August 30, 2002, VA has 
added a diagnostic code for acne designated as Diagnostic 
Code 7828.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2006).  
Under this diagnostic code, the currently assigned 30 percent 
rating represents the maximum schedular rating for deep acne 
(deep inflamed nodules and pus-filled cysts).  However, this 
diagnostic code specifically instructs that the condition 
could be rated as disfigurement of the head, face, or neck, 
or scars depending upon the predominant disability.  Id.

Under the amended version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck, a 10 percent rating 
is assigned for disfigurement of the head, face, or neck with 
one characteristic of disfigurement.  A 30 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability.  An 80 
percent rating is assigned with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with six or more characteristics of disfigurement.

Note 1 to Code 7800 lists the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118: (1) 
scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one- quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39 
sq. cm.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

In February 2002, the veteran received VA medical treatment 
for severe acne outbreak and scarring on the face.  He was 
using tetracycline at that time.  Physical examination 
revealed severe acne, pitting scars on the chin with sinus 
tracts, occlusal erythematous papules, occlusal acne nodules, 
and scattered comedones on cheeks and nose.  The veteran was 
diagnosed as having scarring cystic acne with sinus tracts 
and discontinued tetracycline and was prescribed minocycline.  
On VA examination in June 2002, the veteran had multiple 
superficial nodules and numerous, deeper nontender nodules. 

During August 2002 treatment, physical examination revealed a 
few small open comedones across the forehead and nose and 
multiple ice pick scars present across the chin.  The veteran 
was diagnosed as having acne, currently well controlled, and 
multiple ice pick scars.  Private treatment records dated in 
October 2002 showed some small papular lesions on the 
forehead.  In August 2004, the veteran underwent a 
dermatology consult, which revealed deep ice pick scaring in 
the chin area and scant erythematous papules in the goatee 
region and underside of neck.  He was diagnosed as having 
folliculitis with scarring and was scheduled to punch remove 
the ice pick scars.

In February 2006, the veteran was afforded a VA examination.  
At that time, he stated that he treated his facial acne with 
minocycline, tetracycline, and benzyl peroxide soap.  On his 
chin, he had a cyst that would drain.  The drainage was foul 
smelling.  He had two surgeries performed for the right chin.  
Physical examination showed that the veteran had one cyst 
that measured 0.5 cm at the left angle of the chin, which was 
very painful.  There were numerous other ice pick scars 
ranging from 1 to 2 millimeters (mm) on his chin, which were 
not adhered.  The rest of his face was clear.  The veteran 
was diagnosed as having facial acne and was still getting new 
lesions.  

In an April 2006 addendum, the VA examiner noted that at that 
time the veteran had a circular cyst on his chin that 
measured 0.5 by 0.5 cm.  It was not painful or adhered and 
the skin was slightly red.  On pressure, foul smelling stuff 
came out.  In other areas of the chin, the veteran had ice 
pick scars ranging from 1 to 2 mm that were not adhered and 
were healed, showing no active inflammation.  There was no 
asymmetry of the face, but the scars were disfiguring.  There 
was no functional limitation by this acne.  Pictures of the 
veteran's face were attached.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for facial acne under 
the criteria in effect prior to August 30, 2002.  The medical 
evidence shows that the veteran's facial acne is manifested 
by a cyst on the chin that is painful and exudes and ice pick 
scarring across the chin that is disfiguring.  There is no 
medical description that the veteran's service-connected acne 
disability has resulted in ulceration, extensive exfoliation, 
or crusting.  There is no medical description that the 
affected exposed areas manifests itself as exceptionally 
repugnant in nature.  The Board, upon review of the 
unretouched photographs of record, is of the opinion that the 
photographic evidence does not bear out a condition that is 
complete, marked, or exceptionally repugnant in nature.  As 
such, the criteria for a rating in excess of 30 percent under 
Diagnostic Code 7800 or 7806 have not been satisfied.  

The Board likewise finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
facial acne under the criteria in effect after August 30, 
2002.  As indicated above, the schedular criteria provide for 
a maximum 30 percent rating for acne.  

The veteran's representative has argued that the 2006 VA 
examination was inadequate because it did not provide 
information sufficient to rate the veteran's acne under the 
revised version of Diagnostic Code 7806.  However, a specific 
diagnostic code has been provided in the new criteria, and 
the Board finds that it would be inappropriate and illogical 
to rate the condition by analogy to eczema as required under 
the previous criteria.  Accordingly, remand for a new 
examination is not required.

Under the new criteria for Diagnostic Code 7800, in order for 
a higher, 50 percent rating to be warranted, there must be 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips, or; with four or five 
characteristics of disfigurement.  The veteran's facial 
scarring does not meet this criteria.  There is no tissue 
loss and the veteran's appearance has been reported to be 
symmetrical.  The veteran does not have four or five 
characteristics of disfigurement.  The 2006 examination 
pictures do reveal abnormal skin texture, but the veteran 
does not have the other characteristics, as set forth above.  
The veteran's acne is manifested by a circular cyst on his 
chin that measures 0.5 by 0.5 cm with discharge, healed ice 
pick scars ranging from 1 to 2 mm, and no functional 
limitation.  As such, the criteria for a rating in excess of 
30 percent under Diagnostic Codes 7800 and 7805 have not been 
satisfied.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 
(2006), 7805 (2001 and 2006).

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 30 percent for the 
veteran's facial acne.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Post-operative residuals of pilonidal cyst

The service-connected post-operative residuals of pilonidal 
cyst are evaluated as 10 percent disabling under Diagnostic 
Code 7819.  According to the former rating criteria, benign 
new growths of the skin were rated as scars and 
disfigurement.  Additionally, unless otherwise provided, the 
disability may be rated as eczema dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2001).  The 10 percent rating assigned in August 2002 was 
pursuant to Diagnostic Code 7806.

According to the revised rating criteria, benign skin 
neoplasms are evaluated as disfigurement of the head, face, 
or neck (under Code 7800); scars (under Codes 7801, 7802, 
7803, 7804, or 7805); or impairment of function.  38 C.F.R. § 
4.118, Diagnostic Code 7819 (2006).  

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
a 10 percent evaluation was warranted for superficial, poorly 
nourished scars with repeated ulceration.  Diagnostic Code 
7804 provided that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Scars could also be rated under 
Diagnostic Code 7805 based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001).  

As noted above, eczema is evaluated under Diagnostic Code 
7806.  A 10 percent rating under this code required 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  For a 30 percent rating, there 
must be exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  The revised 
version of Diagnostic Code 7806 is not applicable here, as 
the revised Diagnostic Code 7819 no longer provides for a 
rating by analogy to Diagnostic Code 7806.

The veteran's service-connected post-operative residuals of 
pilonidal cyst involve a scar on his back that is deep.  
Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.); while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).  The revised criteria continue 
to provide that scars are otherwise rated based on limitation 
of function of affected part pursuant to Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.

A VA treatment record dated in October 2001 showed that the 
veteran complained of chronic pain, discharge and bleeding 
from the sinus.   Physical examination revealed a scar from 
surgery in the coccygeal area.  There was no visible evidence 
of abscess, tenderness, or cellulitis.  

On VA examination in June 2002, the veteran reported pain and 
an episodic drain and flare pattern.  The surgical wound was 
3 centimeters (CM) deep, tear drop shaped, 6 cm by 4 cm in 
size.  There was mild erythema secondary to shearing forces 
on the skin from sitting.  The examiner diagnosed status post 
operative pilonidal sinus and secondary scar, as well as 
postoperative lumbar muscle strain. 

The veteran was granted service connection for lumbar strain, 
evaluated as 20 percent disabling, in May 2003.  

During the February 2006 VA examination (with an April 2006 
addendum), the veteran reported occasional drainage from the 
sinus about once in two to three months and lasting and 
lasting about two days.  He complained of pain with prolonged 
sitting with radiation to the lower back and leg numbness.  
The post-operative residuals of pilonidal cyst were shown to 
be manifested by a tear drop shaped scar on the sacrum and 
coccyx on the skin between the buttocks.  The skin over the 
middle of the scar was adhered.  The scar measured 4 cm at 
the widest point, about 0.5 cm at the bottom, and was about 7 
cm long.  On palpation, there was pain over the scar.  The 
skin overlying it was intact, except there was puckering at 
the bottom of the scar, with no drainage.  Photographs of the 
affected area were attached.  The examiner diagnosed a 
pilonidal sinus with drainage about three to four times a 
year and severe pain in the scar for which the veteran took 
medication.  The examiner also stated that this interfered 
with sitting for a long time and his job, as well as 
radiating into the back and leg.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for post-operative 
residuals of a pilonidal cyst.  With respect to the old 
version of Diagnostic Code 7806, there is no evidence of 
constant exudation or itching, extension lesions, or marked 
disfigurement.  The veteran has reported only occasional 
drainage once every two to three months.  Photographs of the 
affected area do not illustrate extensive lesions or marked 
disfigurement.  The scar measures 4 x .5 x 7 cm.  
Accordingly, a 30 percent rating is not warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Prior to August 30, 2002, 10 percent is the maximum rating 
available under Diagnostic Codes 7803 and 7804.  The 
veteran's representative has requested that the veteran be 
assigned separate ratings under the prior versions of 
Diagnostic Codes 7803 and 7804, for drainage and pain.  This 
would be prohibited pyramiding, since the same symptoms would 
be compensated twice.  See 38 C.F.R. § 4.14.  The 10 percent 
rating assigned under Diagnostic Code 7806 already 
contemplates exfoliation, exudation, and itching.  Exudation 
would encompass drainage and itching would encompass 
discomfort.

With respect to the revised Diagnostic Code 7801, the medical 
evidence of record shows that the veteran's post-operative 
scar is deep; however, it is less than the 12 square inches 
(77 square centimeters) required for a 20 percent rating.  As 
noted above, the scar measures 4 x .5 x 7 cm.  Therefore, a 
higher rating under the revised Diagnostic Code 7801 is not 
warranted.  The revised Diagnostic Codes 7802, 7803, and 7804 
do not apply, as they pertain to superficial scars.

The veteran has complained of radiating pain to his lower 
back and leg associated with the pilonidal cyst; however, he 
has already been separately service connected for lumbar 
strain, which was described as a post-operative residual of 
his pilonidal sinus surgery by the VA examiner in June 2002.  
He was assigned a 20 percent disability rating in August 
2003, and did not appeal.  As the veteran is already 
receiving a separate rating for his low back disability, 
assigning a separate rating for limitation of motion due to 
his pilonidal cyst would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (2006).  There is no evidence of 
limitation of function associated with the scar, other than 
of the back for which the veteran is already service 
connected.  Therefore, Diagnostic Code 7805 (both before and 
after August 30, 2002) is not for application.  

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's post-operative residuals of pilonidal cyst.  Thus, 
the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


C.  Extraschedular rating

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
facial acne or post-operative residuals of pilonidal cyst.  
There is no objective evidence that these disabilities has 
resulted in marked interference with employment.  In February 
2006, the veteran reported that he was employed as a driver 
and had to stop every two hours to take a break.  He was then 
able to continue his driving.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
facial acne is denied.

Entitlement to an initial rating in excess of 10 percent for 
post-operative residuals of pilonidal cyst is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


